Exhibit 10.2

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), is dated as of October 23,
2017, by and among ViewRay, Inc., a Delaware corporation (the “Company”), and
each of the investors, severally and not jointly, listed on the Schedule of
Investors attached hereto (each, an “Investor” and collectively, the
“Investors”).

RECITALS

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to the Investors, and the Investors desire to purchase from the Company,
securities of the Company as more fully described in this Agreement;

WHEREAS, the Company has authorized, upon the terms and conditions stated in
this Agreement, the sale and issuance of 1,815,800 shares of the Company’s
common stock, par value $0.01 per share (“Common Stock”) to the Investors; and,

WHEREAS, at the Closing (as hereinafter defined), the Investors wish to
purchase, and the Company wishes to sell, upon the terms and conditions stated
in this Agreement, an aggregate of 1,815,800 shares of Common Stock (the
“Shares”); and

WHEREAS, contemporaneously with the offering of the Shares, the Company is
offering shares of Common Stock to another investor affiliated with Fosun
International Limited (the “Other Offering”);

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. In addition to the terms elsewhere in this Agreement, the
following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Board” means the board of directors of the Company.

 

-Securities Purchase Agreement Page 1 -



--------------------------------------------------------------------------------

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by applicable law to
remain closed.

“Change of Control Transaction” means (a) any transaction or series of related
transactions, whether or not the Company is a party thereto, in which, after
giving effect to such transaction or transactions, Common Stock representing in
excess of fifty percent (50%) of the voting power of the Company are owned
directly, or indirectly through one or more entities, by any “person” or “group”
(as such terms are used in Section 13(d) of the Exchange Act) of Persons, (b) a
sale, lease or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries on a consolidated basis (including securities
or interests of the Company’s directly or indirectly owned Subsidiaries) or
(c) the exclusive licensing of substantially all of the Company’s intellectual
property.

“Common Stock” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Company Fundamental Representations” means the representations and warranties
of the Company set forth in Sections 4.1 (Organization and Qualification), 4.2
(Authorization; Enforcement), 4.5 (Valid Issuance) and 4.6 (Capitalization).

“Effective Date” means the date and time as of which the S-3 Registration
Statement was declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official (including any court, tribunal or arbitral body) and
any political subdivision thereof.

“Investor Group” means, with respect to any Investor, such Investor together
with its affiliates and associates (as such terms are defined in Rule 12b-2 of
the Exchange Act).

“Lien” means, with respect to any asset, any pledge, lien, collateral
assignment, security interest, encumbrance, right of first refusal, mortgage,
deed of trust, title retention, conditional sale or other security arrangement,
or adverse claim of title.

“Material Adverse Effect” means any of (a) a material adverse effect on the
validity or enforceability of this Agreement, (b) a material adverse effect on
the condition (financial or otherwise), earnings, operations, assets,
liabilities, business or properties of the Company and its Subsidiaries, taken
as a whole, or (c) a material adverse effect on the Company’s ability to perform
its obligations under this Agreement or the Registration Rights Agreement.

 

-Securities Purchase Agreement Page 2 -



--------------------------------------------------------------------------------

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, incorporated or unincorporated association,
joint stock company, unincorporated organization, a government or any
department, subdivision or agency thereof, or other entity of any kind.

“Subsidiary” means any direct or indirect subsidiary.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent for the Company.

ARTICLE 2

PURCHASE AND SALE

2.1 Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall purchase from the Company, the number of Shares set forth opposite such
Investor’s name on the Schedule of Investors at the purchase price set forth
opposite such Investor’s name on the Schedule of Investors (the “Purchase
Price”), for an aggregate of 1,815,800 Shares at an aggregate purchase price of
$10,868,004.00.

2.2 Separate Agreement. Each Investor shall severally, and not jointly, be
liable for only the purchase of the Shares that appear on the Schedule of
Investors that relate to such Investor. The Company’s agreement with each of the
Investors is a separate agreement, and the sale of Sharesto each of the
Investors is a separate sale. The obligations of each Investor hereunder are
expressly not conditioned on the purchase by any or all of the other Investors
of the Shares such other Investors have agreed to purchase.

ARTICLE 3.

CLOSING AND DELIVERY

3.1 Closing. The closing (the “Closing”) of the purchase and sale of the Shares
shall take place on the date of this Agreement at the offices of Davis Polk &
Wardwell LLP, 1600 El Camino Real, Menlo Park, California, (such date of the
Closing, the “Closing Date”).

3.2 Purchase of the Shares at the Closing. At the Closing, (a) each Investor
shall deliver or cause to be delivered to the Company the applicable Purchase
Price in U.S. dollars in immediately available funds by wire transfer to the
Company’s account, (b) the Company shall either (i) deliver to such Investor
evidence of a book entry position evidencing the Shares or (ii) issue one or
more stock certificates registered in the name of such Investor, or in such
nominee name(s) as designated by such Investor, representing the number of
Shares purchased by such Investor at the Closing against payment of the Purchase
Price and (c) the Company and KVP Capital, LP shall execute and deliver to each
other a registration rights agreement (the “Registration Rights Agreement”).

 

-Securities Purchase Agreement Page 3 -



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS, WARRANTIES OF THE COMPANY

Except as otherwise described in the SEC Documents (as defined below) or in the
Schedule of Exceptions delivered to the Investors concurrently with this
agreement (the “Schedule of Exceptions”), which disclosures qualify these
representations and warranties in their entirety, the Company hereby represents
and warrants to the Investors as follows:

4.1 Organization and Qualification. The Company and each of its material
Subsidiaries (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and
(ii) is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in a
Material Adverse Effect.

4.2 Authorization; Enforcement. The execution, delivery and performance by the
Company of this Agreement and the Registration Rights Agreement (collectively,
the “Transaction Documents”) and the consummation of the transactions
contemplated hereby and thereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action on the part of
the Company. This Agreement has been duly executed and delivered by the Company
and constitutes a legal, valid and binding agreement of the Company, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally.

4.3 No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation or by-laws;
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement to which the Company or any
material Subsidiary is a party or by which any property or asset of the Company
or any material Subsidiary is bound or affected; or (iii) result in a violation
of any applicable law, except, in the case of clause (ii) or (iii), to the
extent that such conflict or violation has not had and would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Governmental Authorization. The execution, delivery and performance by the
Company of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby require no approval or action by or filing with
or notice to any Governmental Authority.

 

-Securities Purchase Agreement Page 4 -



--------------------------------------------------------------------------------

4.5 Valid Issuance. The Shares have been duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.

4.6 Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of undesignated
preferred stock, par value $0.01 per share (the “Preferred Stock”). As of the
date hereof, there were no shares of Preferred Stock issued and outstanding and
there were 59,071,653 shares of Common Stock issued and outstanding, of which no
shares are owned by the Company. There are no other shares of any other class or
series of capital stock of the Company issued or outstanding. The Company has no
capital stock reserved for issuance, except that there are 10,980,832 shares of
Common Stock reserved for issuance pursuant to the Company’s 2008 Stock Option
and Incentive Plan, 2015 Equity Incentive Plan (the “2015 Plan”) and 2015
Employee Stock Purchase Plan (the “ESPP”) (as well as any automatic increases in
the number of shares of the Company’s Common Stock reserved for future issuance
under the 2015 Plan and ESPP) and outstanding warrants to purchase an aggregate
of 3,428,248 shares of Common Stock. There are no bonds, debentures, notes or
other indebtedness having general voting rights (or convertible into securities
having such rights) (“Voting Debt”) of the Company issued and
outstanding. Except as stated above, and except pursunat to the Other Offering,
there are no existing options, warrants, calls, subscriptions or other rights,
agreements, arrangements or commitments relating to the issued or unissued
capital stock of the Company, obligating the Company to issue, transfer, sell,
redeem, purchase, repurchase or otherwise acquire or cause to be issued,
transferred, sold, redeemed, purchased, repurchased or otherwise acquired any
capital stock or Voting Debt of, or other equity interest in, the Company or
securities or rights convertible into or exchangeable for such shares or equity
interests or obligations of the Company to grant, extend or enter into any such
option, warrant, call, subscription or other right, agreement, arrangement or
commitment. The issuance of Shares pursuant to any provision of this
Agreement will not give rise to any preemptive rights or rights of first refusal
on behalf of any person or result in the triggering of any anti-dilution rights.

4.7 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Commission
under Sections 13, 14(a) and 15(d) of the Exchange Act, since January 1,
2017. As of their respective filing dates (or, if amended prior to the date of
this Agreement, when amended), all documents filed by the Company with the
Commission since January 1, 2017 (the “SEC Documents”) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. None of the SEC Documents as of their
respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents (the “Financial Statements”) present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of the Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). Deloitte & Touche LLP, who
have certified certain financial statements of the Company and delivered their
report with respect to the audited consolidated financial statements and
schedules included in the SEC Documents, are independent public accountants with
respect to the Company within the meaning of the Securities Act and the
applicable published rules and regulations thereunder.

 

-Securities Purchase Agreement Page 5 -



--------------------------------------------------------------------------------

4.8 Registration Statement. A registration statement on Form S-3 (No.
333-217416), including a form of prospectus (the “S-3 Registration Statement),
relating to the Shares has been filed with the Commission and has been declared
effective. On the Effective Date of the S-3 Registration Statement, the
Registration Statement conformed in all material respects to the requirements of
the Securities Act and the rules and regulations of the Commission (the “Rules
and Regulations”) and did not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading. On the date of this Agreement, the
S-3 Registration Statement and related prospectus each conform in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and none of such documents includes any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

4.9 Compliance. Except as would not, individually or in the aggregate, result in
a Material Adverse Effect: (a) the Company is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company or out-licensed by the Company (a “Company Product”), including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., the Public Health Service Act, 42 U.S.C. § 262, Health Insurance
Portability and Accountability Act of 1996, as amended by Health Information
Technology for Economic and Clinical Health Act, or HIPPA, Export
Administrations Act of 1979, Arms Export Contract Act, 35 U.S.C. Chapter 18,
similar laws of other federal and state governmental entities and the
regulations promulgated pursuant to such laws (collectively, “Applicable Laws”);
(b) the Company possesses all licenses, certificates, approvals, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws and/or for the ownership of its properties or the conduct of its business
as it relates to a Company Product and as described in the SEC Documents
(collectively, “Authorizations”) and such Authorizations are valid and in full
force and effect and the Company is not in violation of any term of any such
Authorizations; (c) the Company has not received any written notice of adverse
finding, warning letter or other written correspondence or notice from the U.S.
Food and Drug Administration (the “FDA”), or any other federal and state
governmental entity alleging or asserting noncompliance with any Applicable Laws
or Authorizations relating to a Company Product; (d) the Company has not
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations or has any knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company that would
reasonably be expected to require the issuance of any such written notice or
result in an investigation, corrective action, or enforcement action by the FDA,
or similar governmental entity with respect to a Company Product; (e) the
Company has not received written notice that any governmental entity has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has

 

-Securities Purchase Agreement Page 6 -



--------------------------------------------------------------------------------

any knowledge that any such governmental entity has threatened or is considering
such action with respect to a Company Product; and (f) the Company has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission).

4.10 Intellectual Property. Except as would not, individually or in the
aggregate, result in a Material Adverse Effect: (a) the Company owns, possesses,
licenses or has other rights to use, on reasonable terms, all of the Company’s
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, trade secrets,
technology, know-how and other intellectual property (collectively,
“Company Intellectual Property”) necessary for the conduct of the Company’s
business as now conducted or as proposed in the SEC Documents to be conducted,
(b) to the knowledge of the Company, there are no rights of third parties to any
Company Intellectual Property, other than as licensed by the Company, and there
is no infringement by third parties of any Company Intellectual Property
(c) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any
Company Intellectual Property, challenging the validity or scope of any Company
Intellectual Property or that the Company infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of others
and (d) the Company is not aware of any facts required to be disclosed to the
U.S. Patent and Trademark Office (“USPTO”) which have not been disclosed to the
USPTO and which would preclude the grant of a patent in connection with any
patent application of the Company Intellectual Property or could form the basis
of a finding of invalidity with respect to any issued patents of the Company
Intellectual Property.

4.11 Litigation. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.

4.12 Taxes. The Company has filed all tax returns that are required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as contemplated in the SEC Documents

4.13 No Material Adverse Change. Since June 30, 2017, there have not been any
changes in the authorized capital, assets, liabilities, financial condition,
business, material contracts or operations of the Company from that reflected in
the Financial Statements except changes in the ordinary course of business which
have not been, either individually or in the aggregate, materially adverse to
the business, properties, financial condition or results of operations of the
Company.

 

-Securities Purchase Agreement Page 7 -



--------------------------------------------------------------------------------

4.14 Voting Agreements. Except for the stockholders’ agreement, dated as of
January 13, 2017, between and among the Company and the stockholders named
therein, there are no shareholder agreements, voting agreements or other similar
arrangements with respect to the voting of the Company’s capital stock (i) to
which the Company is a party or (ii) to the knowledge of the Company, between or
among any of the Company’s stockholders.

4.15 Price of Common Stock. The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares.

4.16 Brokers. Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder or other Person in
similar capacity in connection with the transaction contemplated by this
Agreement.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor, severally and not jointly, hereby represents and warrants to the
Company as follows:

5.1 Organization and Qualification. Such Investor is an entity duly organized,
validly existing and in good standing under the applicable laws of the
jurisdiction of its incorporation or organization (as applicable).

5.2 Authorization; Enforcement. The execution, delivery and performance by such
Investor of this Agreement and the consummation of the transactions contemplated
hereby are within the corporate powers of such Investor and have been duly
authorized by all necessary corporate action on the part of such Investor. This
Agreement has been duly executed and delivered by such Investor and constitutes
a legal, valid and binding agreement of such Investor, enforceable against each
of them in accordance with the terms hereof and thereof, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally.

5.3 No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not: (i) conflict with or violate any provision of their respective
certificate of incorporation or by-laws or similar organizational documents;
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement to which such Investor is a
party or by which any property or asset of such Investor or any Subsidiary
thereof is bound or affected; or (iii) result in a violation of any applicable
law, except, in the case of clause (ii) or (iii), to the extent that such
conflict or violation has not had and would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on such
Investor’s ability to consummate on a timely basis the transactions contemplated
hereby.

 

-Securities Purchase Agreement Page 8 -



--------------------------------------------------------------------------------

5.4 Governmental Authorization. The execution, delivery and performance by such
Investor of this Agreement and the consummation of the transactions contemplated
hereby require no approval or action by or filing with or notice to any
Governmental Authority.

5.5 No Public Sale or Distribution. Such Investor is acquiring the Shares to be
purchased by it not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under
the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws, and such Investor
does not have a present arrangement to effect any distribution of the Shares to
or through any Person.

5.6 Broker Fees. Such Investor has not employed any broker, investment banker,
finder or other Person in a similar capacity in connection with this Agreement
or the transactions contemplated hereby.

5.7 Financing. At the Closing, such Investor will have sufficient cash of
immediately available U.S. Dollars to enable it to make payment of the Purchase
Price.

5.8 Experience of the Investor. Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment prior to entry into this Agreement. Such Investor
understands that it must bear the economic risk of this investment in the
Shares, and is able to bear such risk and is able to afford a complete loss of
such investment. Such Investor is, and will continue to be, solely responsible
for making its own independent analysis of and investigations into the status,
creditworthiness, prospects, business, operations, assets and condition of the
Company and its Subsidiaries and for making its own decision as to the purchase
of, or the taking of any action in connection with, the Shares.

5.9 Access to Information. Such Investor acknowledges that it has had the
opportunity to review this Agreement and all publicly available records and
filings by the Company, and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and its financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Such Investor also acknowledges that
the Company would not enter into this transaction in the absence of the
Investor’s representations and acknowledgments set forth under Section 5.10 and
this Section 5.11 and that these provisions, including such representations and
acknowledgments, are a fundamental inducement to the Company, and that the
Company would not enter into this transaction but for this inducement.

 

-Securities Purchase Agreement Page 9 -



--------------------------------------------------------------------------------

ARTICLE 6

OTHER AGREEMENTS OF THE PARTIES

6.1 Lock-Up. Each Investor hereby agrees not to sell, transfer or otherwise
dispose of, directly or indirectly, any Shares (including by entry into any swap
or other arrangement that transfers to another Person any of the economic
consequences of ownership of Shares) until 180 days after the Closing Date,
except: (i) in connection with, or after the closing of, a Change of Control
Transaction; (ii) a transfer to an Affiliate of such Investor that is organized
under the laws of any state in the United States of America, provided such
Affiliate agrees in writing to be bound by the terms of Sections 6.1 and 6.2
hereunder; (iii) a transfer to an Affiliate of such Investor that is not
organized under the laws of any state in the United States of America, provided
that the Company provides prior written consent to such transfer (such consent
not to be unreasonably withheld), and provided such Affiliate agrees in writing
to be bound by the terms of Sections 6.1 and 6.2 hereunder; (iv) with prior
Board approval; or (v) upon a final non-appealable order issued by a
Governmental Authority in the United States of America.

6.2 Standstill. Each Investor agrees that from the date hereof and until one
year following the date hereof (the “Standstill Period”), it will not, and will
also ensure that no member of its Investor Group nor any Person acting on behalf
of or in concert with such Investor nor any member of its Investor Group, will
directly or indirectly, without the prior written consent of the Company:
(i) acquire, agree to acquire, propose, seek or offer to acquire, or facilitate
the acquisition or ownership of, any securities of the Company or any of its
Subsidiaries, or any warrant, option or other direct or indirect right to
acquire any such securities that (taken together with all Shares and other
voting securities held by such Investor Group) exceeds 19.9% of the then
outstanding shares of Common Stock; (ii) enter, agree to enter, propose, seek or
offer to enter into or facilitate any merger, business combination,
recapitalization, restructuring or other extraordinary transaction involving the
Company or any of its Subsidiaries; (iii) initiate, encourage, make, or in any
way participate or engage in, any “solicitation” of “proxies” as such terms are
used in the proxy rules of the Commission to vote, or seek to advise or
influence any Person with respect to the voting of, any voting securities of the
Company; (iv) file with the Commission a proxy statement or any supplement
thereof or any other soliciting material in respect of the Company or its
stockholders that would be required to be filed with the Commission pursuant to
Rule 14a-12 or other provisions of the Exchange Act; (v) nominate or recommend
for nomination a Person for election at any stockholder meeting at which
directors of the Company’s board of directors are to be elected; (vi) submit any
stockholder proposal for consideration at, or bring any other business before,
any Company stockholder meeting; (vii) form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any voting securities of the Company; (ix) call, request the calling
of, or otherwise seek or assist in the calling of a special meeting of the
stockholders of the Company; (x) otherwise act, alone or in concert with others,
to seek to control or influence the management or the policies of the Company;
(xi) disclose any intention, plan or arrangement prohibited by, or inconsistent
with, the foregoing; or (xii) advise, assist or encourage or enter into any
discussions, negotiations, agreements or arrangements with any other Persons in
connection with the foregoing.

 

-Securities Purchase Agreement Page 10 -



--------------------------------------------------------------------------------

6.3 Publicity; Press Releases. No later than the Business Day immediately
following the execution of this Agreement, the Company will issue a press
release disclosing the transactions contemplated by this Agreement. The Company
and the Investors shall consult with each other in issuing any press releases
with respect to the transactions contemplated hereby, and the Company and the
Investors shall not issue any such press release or otherwise make any such
public statement or filing in connection with the transactions contemplated by
this Agreement without the prior consent of the other party, which consent shall
not be unreasonably withheld, conditioned or delayed, except if such disclosure
is required by applicable law (including the rules of any applicable stock
exchange), in which case the disclosing party shall provide the other party with
prior notice of such public statement, filing or communication, and an
opportunity to review such public statement, filing or communication.

6.4 Confidentiality After the Date Hereof. Each Investor covenants that until
such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company, such Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

6.5 Securities Laws Disclosure. The Company will timely and no later than four
(4) Business Days from the date of this Agreement file a Current Report on Form
8-K with the Commission describing the terms of the Transaction Documents (and
including as exhibits to such Current Report on Form 8-K the agreements required
to be filed in connection therewith).

ARTICLE 7

[RESERVED].

ARTICLE 8

INDEMNIFICATION

8.1 Indemnification by the Company. From the Closing Date until the one year
anniversary of the Closing Date (except indemnification for breaches of the
Company Fundamental Representations, which shall not be subject to such time
limit), the Company agrees to indemnify and hold harmless each Investor and each
person, if any, who controls any Investor within the meaning of the Securities
Act (each, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Party may
become subject under the any federal or state statutory law or regulation, or at
common law (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based in whole or in part on any
inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in this Agreement, or (ii) the inaccuracy of
any representations made by such Indemnified Party herein.

 

-Securities Purchase Agreement Page 11 -



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1 Fees and Expenses. Each party shall bear its own costs and expenses in
connection with entry into this Agreement and the transactions contemplated
hereby, including attorneys’ fees. The Company shall pay any transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the sale
and issuance of the Shares.

9.2 Entire Agreement. This Agreement and the other documents delivered in
connection herewith, including the Registration Rights Agreement and the
Schedule of Exceptions, constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters (except for any confidentiality obligations of an
Investor or its Affiliates pursuant to any confidentiality agreement with the
Company).

9.3 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so received in the case of mail or
courier, and addressed as follows:

Notices for the Company:

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attention: Chris A. Raanes, CEO

Facsimile: 800-417-3459

Email: craanes@viewray.com

and

815 E Middlefield Rd,

Mountain View, CA 94043

Attention: Chris A. Raanes, CEO

Facsimile: 800-417-3459

Email: craanes@viewray.com

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

1600 El Camino Real, Menlo Park, CA 94025

Attention: Alan Denenberg

 

-Securities Purchase Agreement Page 12 -



--------------------------------------------------------------------------------

Facsimile: 650-752-2111

Email: alan.denenberg@davispolk.com

Notices for the Investor:

Notices to an Investor shall be sent to the address designated opposite such
Investor’s name in the Schedule of Purchasers.

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.

9.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Investors holding a majority of the Shares, or in the case of a
waiver, by the party against whom the waiver is to be effective. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

9.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. The parties
acknowledge and agree that: (i) each party and its counsel have reviewed the
terms and provisions of this Agreement and have contributed to its drafting; and
(ii) the normal rule of construction, to the effect that any ambiguities are
resolved against the drafting party, shall not be employed in the interpretation
of this Agreement.

9.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors holding a majority of the
Shares. With the consent of the Company, which shall not be unreasonably
withheld, an Investor may assign any or all of its rights under this Agreement
to any Person to whom such Investor assigns or transfers any Shares, provided,
that an Investor may assign any or all rights under this Agreement to an
Affiliate of such Investor without the consent of the Company, and provided,
further: (i) such transferor agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the Company
after such assignment; (ii) the Company is furnished with written notice of the
name and address of such transferee or assignee; (iii) following such transfer
or assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, unless such disposition was made pursuant to an effective registration
statement or an exemption under the Securities Act; (iv) such transferee agrees
in writing to be bound, with respect to the transferred Shares, by the
provisions of each of the Transaction Documents that apply to the Investor; and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

-Securities Purchase Agreement Page 13 -



--------------------------------------------------------------------------------

9.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

9.8 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdictions other than those of the State of
Delaware. Each of the parties hereto irrevocably: (i) consents to the exclusive
jurisdiction and venue of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in connection with any matter based
upon or arising out of the Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) or the matters contemplated by this Agreement; (ii) agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons; and (iii) waives and covenants not to assert
or plead any objection it may now or hereafter have, to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum, all to the fullest extent permitted by applicable law. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 9.3. Nothing in this Section 9.8 however, shall
affect the right of any party to serve legal process in any other manner
permitted by law.

9.9 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION BETWEEN
THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

9.10 Survival. The representations and warranties contained herein shall survive
the Closing. The agreements and covenants contained herein shall survive the
Closing in accordance with their respective terms.

9.11 Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

 

-Securities Purchase Agreement Page 14 -



--------------------------------------------------------------------------------

9.12 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, the validity, illegality and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

9.13 Replacement of Shares. If the Shares are certificated and any certificate
or instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

9.14 Remedies; Specific Performance. The rights and remedies of the parties
shall be cumulative (and not alternative). The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of the Transaction Documents or to
enforce specifically the performance of the Transaction Documents, in addition
to any other remedy to which they are entitled to at law or in equity, in each
case without the requirement of posting any bond or other type of security. Each
of the parties agrees that it will not oppose the granting of an injunction,
specific performance and other equitable relief on the basis that any other
party has an adequate remedy at law or that any award of specific performance is
not an appropriate remedy for any reason at law or in equity.

[Signatures follow]

 

-Securities Purchase Agreement Page 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Company:

 

ViewRay, Inc.

 

By: /s/ Ajay Bansal                                                     

Name: Ajay Bansal

Title: Chief Financial Officer

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Investor:

 

Acuta Capital Fund, LP

Acuta Opportunity Fund, LP

 

By: Acuta Capital Partners, LLC, its general partner

 

By: /s/ Manfred Yu                                                       
          

Name: Manfred Yu

Title: Chief Operating Officer

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Investor: Ghost Tree Master Fund, LP Blue Rock Liquid Alpha Fund, LP NRl
Segregated Portfolio, North Rock SPC NR2 Segregated Portfolio, North Rock SPC
Schonfeld Fundamental Equity Fund LLC Whitney Capital Series Fund LLC Ghost Tree
Capital. LLC. an SEC registered investment advisor, with trading authorization
for the above six (6) investors By:  

/s/ David Kim

Name:   David Kim Title:   Authorized Signatory

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Investor: venBio Select Fund LLC By:  

/s/ Scott Epstein

Name:   Scott Epstein Title:   CFO & CCO

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Investor: KVP Capital, LP By:  

/s/ Caley Castelein

Name:   Caley Castelein Title:   Managing Member

[Signature page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

Schedule of Investors

 

Name and address for notice

   Number of
shares      Price
per share      Aggregate
purchase price  

Acuta Capital Fund, LP

1301 Shoreway Road, Suite 350

Belmont, CA 94002

Email Addresses:

myu@acutacapital.com and rlin@acutacapital.com

     533,250      $ 5.95      $ 3,172,837.50  

Acuta Opportunity Fund, LP

1301 Shoreway Road, Suite 350

Belmont, CA 94002

Email Addresses:

myu@acutacapital.com and rlin@acutacapital.com

     141,750      $ 5.95      $ 843,412.50  

NR2 Segregated Portfolio, North Rock SPC

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     119,879      $ 5.95      $ 713,280.05  

Whitney Capital Series Fund LLC

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     60,775      $ 5.95      $ 361,611.25  

NR1 Segregated Portfolio, North Rock SPC

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     58,797      $ 5.95      $ 349,842.15  

Ghost Tree Master Fund, LP

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     51,741      $ 5.95      $ 307,858.95  

Schonfeld Fundamental Equity Fund LLC

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     26,047      $ 5.95      $ 154,979.65  



--------------------------------------------------------------------------------

Blue Rock Liquid Alpha Fund, LP

Attn: Ghost Tree Capital

150 East 52nd Street. Suite 17001

New York, NY 10022

Email: bk@ghosttreecap.com

     17,961      $     5.95      $ 106,867.95  

venBio Select Fund LLC

120 West 45th Street, Suite 2802

New York, NY 10036

Email: sepstein@venbioselect.com

     675,000      $ 5.95      $ 4,016,250.00  

KVP Capital, LP

Attn: Andrew Jensen

1 Embarcadero, Suite 3700

San Francisco, CA 94111

Email: andrew@kearnyvp.com

     130,600      $ 6.44      $ 841,064.00     

 

 

       

 

 

  TOTAL      1,815,800.0         $ 10,868,004.00     

 

 

       

 

 

 